Exhibit Investor Update – April 23, References in this update to “Air Group,” “Company,” “we,” “us,” and “our” refer to Alaska Air Group, Inc. and its subsidiaries, unless otherwise specified. This update includes forecasted operational and financial information for our subsidiaries Alaska Airlines, Inc. (Alaska) and Horizon Air Industries, Inc. (Horizon).Our disclosure of operating cost per available seat mile, excluding fuel and other items, provides us (and may provide investors) with the ability to measure and monitor our performance without these items.The most directly comparable GAAP measure is total operating expense per available seat mile.However, due to the large fluctuations in fuel prices, we are unable to predict total operating expense for any future period with any degree of certainty.In addition, we believe the disclosure of fuel expense on an economic basis is useful to investors in evaluating our ongoing operational performance.Please see the cautionary statement under “Forward-Looking Information.” Please see our press release dated today for actual financial and statistical information for the first quarter of Forward-Looking Information This update contains forward-looking statements subject to the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These statements relate to future events and involve known and unknown risks and uncertainties that may cause actual outcomes to be materially different from those indicated by any forward-looking statements.For a comprehensive discussion of potential risk factors, see Item1A of the Company’s Annual Report on Form 10-K for the year ended December31, 2008.Some of these risks include current economic conditions, increases in operating costs including fuel, competition, labor costs and relations, our significant indebtedness, inability to meet cost reduction goals, terrorist attacks, seasonal fluctuations in our financial results, an aircraft accident, laws and regulations, and government fees and taxes.All of the forward-looking statements are qualified in their entirety by reference to the risk factors discussed therein. These risk factors may not be exhaustive. We operate in a continually changing business environment, and new risk factors emerge from time to time. Management cannot predict such new risk factors, nor can it assess the impact, if any, of such new risk factors on our business or events described in any forward-looking statements. We expressly disclaim any obligation to publicly update or revise any forward-looking statements after the date of this report to conform them to actual results. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such differences might be significant and materially adverse. ALASKAAIRLINES – MAINLINE Forecast Information Forecast Q2 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 5,800 (7)% 22,700 (6)% Cost per ASM excluding fuel (cents)* 8.2 9% 8.1 8% Fuel Gallons (000,000) 79 (9)% 310 (7)% Economic fuel cost per gallon** $1.78 (45)% ** ** * For Alaska, our forecasts of mainline cost per ASM excluding fuel is based on forward-looking estimates, which may differ from actual results. ** Because of the volatility of fuel prices, actual amounts may differ significantly from our estimates. Because of the unpredictable nature of oil prices, our full-year 2009 forecast is not meaningful at this time. Changes in Advance Booked Load Factors (percentage of available seat miles that are sold) April May June Point Change Y-O-Y +1.5 pts* -0.5 pts -4.5 pts * The Easter holiday is in April this year, but was in March 2008. Labor Updates Alaska recently reached a tentative agreement with the Air Line Pilots Association (ALPA) on a new four-year contract representing Alaska’s pilots.Details of the agreement will not be disclosed until the vote has been completed. First Bag Fee Alaska and Horizon will begin charging a $15 fee for a first checked bag effective July 7, 2009 fortickets purchased beginning May 1, 2009.The fee includes a guarantee to compensate passengers if their luggage is not in baggage claim within 25 minutes after their flight arrives at the gate.The first bag fee will not apply to certain passengers.We believe that this fee will likely result in increased ancillary revenues for Air Group of approximately $70 million or more annually. ALASKA– PURCHASED CAPACITY Alaska has Capacity Purchase Agreements (CPA) with Horizon for certain routes and with a third party for service between Anchorage and Dutch Harbor, AK. Forecast Information (Horizon CPA) Forecast Q2 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 340 (9)% 1,300 (7)% Cost per ASM (cents)* 19.5 (9)% 19.8 (7)% * Costs associated with the Horizon CPA agreement represent the amount paid by Alaska to Horizon for operating costs plus a specified profit margin and are eliminated in consolidation. Changes in Advance Booked Load Factors (percentage of available seat miles that are sold) April May June Point Change Y-O-Y -3.5 pts* -6.0 pts -6.5 pts * The Easter holiday is in April this year, but was in March 2008. 2 HORIZON AIR Forecast Information Forecast Q2 2009 Change Y-O-Y Forecast Full Year 2009 Change Y-O-Y Capacity (ASMs in millions) 835 (12)% 3,300 (9)% Cost per ASM excluding fuel and CRJ-700 fleet transition charges (cents)* 14.9 15.1 4% 5% 15.3 15.4 5% 6% Cost per ASM excluding fuel and all fleet transition charges (cents)* 14.9 15.1 6% 7% 15.2 15.3 7% 8% Fuel gallons (in millions) 16 (8)% 62 (7)% Economic fuel cost per gallon** $1.85 (45)% ** ** * For Horizon, our forecast of cost per ASM excluding fuel is based on forward-looking estimates, which may differ significantly from actual results. ** Because of the volatility of fuel prices, actual amounts may differ significantly from our estimates. Because of the unpredictable nature of oil prices, our full-year 2009 forecast is not meaningful at this time. Changes in Advance Booked Load Factors – Brand Flying Only (percentage of available seat miles that are sold) April May June Point Change Y-O-Y +1.0 pt* -2.0 pts -4.5 pts * The Easter holiday is in April this year, but was in March 2008 First Bag Fee As noted above, Alaska and Horizon will begin charging a $15 fee for a first checked bag effective July 7, 2009 fortickets purchased beginning May 1, 2009.We believe that this fee will likely result in increased ancillary revenues for Air Group of approximately $70 million or more annually. 3 AIR GROUP Future Fuel Hedge Positions* Approximate % of Expected Fuel Requirements Approximate Crude Oil Price per Barrel Second Quarter 2009 50% $71 Third Quarter 2009 50% $76 Fourth Quarter 2009 50% $76 Full Year 2009 50% $76 First Quarter 2010 47% $68 Second Quarter 2010 43% $67 Third Quarter 2010 29% $67 Fourth Quarter 2010 24% $78 Full Year 2010 36% $69 First Quarter 2011 17% $91 Second Quarter 2011 15% $73 Third Quarter 2011 11% $74 Fourth Quarter 2011 5% $67 Full Year 2011 12% $78 *All of our 2010 and 2011 positions and the majority of our 2009 positions are call options which are designed to effectively cap our cost of the crude oil component of our jet fuel purchases.With call options, we benefit from a decline in crude oil prices, as there is no cash outlay other than the premiums we pay to enter into the contracts. Cash and Share Count (in millions) March 31, 2009 December 31, 2008 Cash and marketable securities $1,043 $1,077 Common shares outstanding 36.386 36.275 Capital Expenditures Total expected capital expenditures for 2009 are as follows (in millions): Total 2009 Estimate Aircraft-related Non-aircraft Total Alaska $312 $73 $385 Horizon 73 6 79 Air Group $385 $79 $464 As noted below, Alaska is deferring delivery on a number of B737-800 aircraft, resulting in fewer aircraft-related capital expenditures in The increase from prior guidance in expected non-aircraft capital expenditures at Alaska is primarily due to projected costs associated with our likely move to a different terminal at Los AngelesInternationalAirport in early 2010.We have estimated $20 million for 2009, although total project costs through 2010 will likely be higher.Details of the funding mechanism and cost-sharing arrangements have not yet been worked out with the airport authority.As a result, this estimate is subject to change. 4 AIR GROUP – (continued) Firm Aircraft Commitments In April 2009, Alaska entered into an agreement with Boeing to defer the delivery on a number of B737-800 aircraft and exercised options for an additional four aircraft to be delivered in 2014 and 2015.With this new agreement, we do not plan to take any B737-800 aircraft deliveries in 2011. Horizon is currently in discussions with Bombardier to defer all remaining 2009, 2010 and 2011 Q400 deliveries to later periods.A final agreement has not yet been reached, so the delivery schedule below is based on the current commitment.We expect to reach an agreement later in the second quarter of this year. April – Dec. 2009 2010 2011 2012 2013 Beyond 2013 Total Alaska (B737-800) 4 7 - 2 2 4 19 Horizon (Q400) 3 7 1 - - - 11 Totals 7 14 1 2 2 4 30 In addition to the firm orders noted above, Alaska has options to acquire 40 additional B737-800s and Horizon has options to acquire 10 Q400s. Projected
